FILED

IN THE UNITED STATES DISTRICT COURT

3 2019
FOR THE DISTRICT OF MONTANA i scour
BILLINGS DIVISION Cle SS ponte
Billings

UNITED STATES OF AMERICA,
CR 09-80-BLG-SPW-1

Plaintiff,
VS. ORDER

LINDA LORETTA SELPH,

 

Defendant.

 

Upon the Defendant’s Motion to Terminate Supervised Release (Doc. 181),
pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(c)(2), and good cause
being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Linda Loretta Selph’s supervised release is terminated as of the date of this Order.

The Clerk shall forthwith notify the parties and the U.S. Probation Office of

Dicea )Ubtli

“SUSAN P. WATTERS
United States District Judge

the making of this Order.

rl
DATED this a day of September,
